 1

 2

 3                                                                    JS-6
 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11    GRAND HOPE PARK, LLC,                      Case No. CV 19-10643 SVW (SSx)

12                     Plaintiff,
                                                 ORDER SUI~Il~IARILY REMANDING
13          v.
                                                 IMPROPERLY-REMOVED ACTION
14    KWANG CHOI, et al.,

15                     Defendants.

16

17         The Court will remand this unlawful detainer action to state

18   court summarily because Defendant removed it improperly.

19

20         On December 4, 2019, Defendant Kwang Choi, having been sued

21   in   what   appears   to   be   a   routine    unlawful    detainer   action   in

22   California state court, filed a Notice of Removal of that action

23   to this Court and an application to proceed in forma pauperis.                 The

24   Court has denied Defendant's IFP application under separate cover

25   because the action was not properly removed.              To prevent the action

26   from remaining in jurisdictional limbo, the Court issues this Order

27   to remand the action to state court.

28

                                             1
 1         Simply stated, this action could         not    have   been originally
 2   filed in federal court because the complaint does not competently

 3   allege    facts   supporting   either   diversity      or    federal-question
 4   jurisdiction,     and   therefore   removal    is    improper.     28   U.S.C.
 5   § 1441(a); see Exxon Mobil Corp. v. Allapattah Svcs., Inc., 545

 6   U.S. 546, 563 (2005).

 7

 8         Accordingly, IT IS ORDERED that (1) this matter be REMANDED

 9   to the Superior Court of California, County of Los Angeles, Stanley

10   Mosk Branch, 111 North Hill Street, California 90012, for lack of

11   subject   matter    jurisdiction    pursuant    to    28 U.S.C.   § 1447(c);
12   (2) the Clerk send a certified copy of this Order to the state

13   court; and (3) the Clerk serve copies of this Order on the parties.

14

15         IT IS SO ORDERED.

16

17 ( DATED: December 20, 2019

18
                                             STEPHEN V. WILSON
19                                           UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
